DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 20 and 22-23 are objected to because of the following informalities:  
Claim 20 recites the term “7” in the first line of claim 1, which seems to be a typo.
Claim 22 recites the term “3.” in the first line of claim 1, which seems to be a typo.
Claim 23 recites the term “4.” in the first line of claim 1, which seems to be a typo.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukihiro (WO 2019/082559; please see the machine translation attached in the office action mailed on 06/03/2021) in view of Hatano et al. (US 2015/0041781).
Regarding claim 1, Yukihiro teaches an image sensing device (image pickup device; [0001]) comprising: a semiconductor substrate (13; Fig. 6, [0039]); a pixel region (20; Fig. 6, [0031]) formed at the semiconductor substrate (13; [0061]) to include photosensing pixels (21; Fig. 1, [0114]) that convert light into pixel signals ([0030-0031]); an adjacent region (pad unit 40; Fig. 6, [0030]) formed at the semiconductor substrate (13; Fig. 6) adjacent to the pixel region (20; Fig. 1) and structured to include one or more grooves (grooves in 13; Fig. 6); a reflection prevention layer (14 of silicon oxide; Fig. 6, [0048]) formed in the adjacent region (40; Fig. 5) over the semiconductor substrate (13) to fill in the one or more grooves (grooves in 13; see Fig. 6), the reflection prevention layer (14) configured to reduce reflection of light incident thereon to reduce light from the adjacent region (40) to the pixel region (20; [0050-0051]); and a guard ring (50; Fig. 6, [0033]) formed in the adjacent region (40) over the reflection prevention layer (14), and structured to include one or more through-holes (42; Fig. 6, [0034]) spatially corresponding 
Yukihiro does not teach a guard ring is a metal layer.
In the same field of endeavor of semiconductor manufacturing, Hatano et al. teach a guard ring (40; Fig. 1, [0032]) is a metal layer ([0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Yukihiro and Hatano et al. and to use a metal layer as the guard ring as taught by Hatano et al., because Yukihiro teaches the guard ring but is silent about the materials of the guard ring and Hatano et al. teach that a metal layer can be the guard ring. 

    PNG
    media_image1.png
    418
    616
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: textbox (Light reflection path)]
Fig. 6 of Yukihiro
Regarding claim 2, Yukihiro teaches the image sensing device according to claim 1, wherein the one or more through-holes (42) are arranged to vertically overlap the one or more grooves (one of the grooves in 13; see Fig. 6).
Regarding claim 3, Yukihiro teaches the image sensing device according to claim 2, wherein a center point of each of the one or more through-holes (42; see Fig. 8) is located at the same vertical line as a center point of a corresponding groove of the one or more grooves (the groove occupied by 14 in Fig. 8).
Regarding claim 4, Yukihiro teaches a guard ring (50).
Yukihiro does not teach a guard ring is a metal layer, wherein the metal layer includes a stacked structure of a tungsten layer and an aluminum layer.
In the same field of endeavor of semiconductor manufacturing, Hatano et al. teach a guard ring (40; Fig. 1, [0032]) is a metal layer ([0032]), wherein the metal layer (40) includes a stacked structure (vertically stacking four-layer metallic layers; [0032]) of a tungsten layer (one layer can be a tungsten layer; [0033]) and an aluminum layer (one layer can be an aluminum layer; [0033])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Yukihiro and Hatano et al. and to use a metal layer with a stack structure as the guard ring as taught by Hatano et al., because Yukihiro teaches the guard ring but is silent about the materials and the structure of the guard ring and Hatano et al. teach that the materials and the structure of the guard ring. 
Regarding claim 5, Yukihiro teaches the image sensing device according to claim 1, wherein a horizontal cross-sectional area of each of the one or more through-holes (42; see Fig. 
Regarding claim 6, Yukihiro teaches the image sensing device according to claim 5, wherein each of the horizontal cross-sectional areas of the one or more through-holes (42) and the one or more grooves (the groove occupied by 14 in Fig. 8) is in a shape (rectangular shape; Fig. 8).
Yukihiro does not teach each of the horizontal cross-sectional areas of the one or more through-holes and the one or more grooves is in a circular shape.
Yukihiro discloses the claimed invention except for a circular shape. It would have been an obvious matter of choice to have a circular shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claims 7-14 and 21-24 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1-6 have been considered but are moot in view of the new ground(s) of rejection.  Only arguments related to previous limitations would be addressed in the following.
On page 7 of Applicant’s Response, Applicant argues that Yukihiro fails to disclose claimed limitations based on that the teaching in Yukihiro is different from the claimed through-holes and reflection prevention layer because the claimed grooves, in which the reflection prevention layer fills, spatially correspond to the claimed through-holes, whereas Yukihiro discloses that a single second opening 42 is located over an area where all the grooves, which include the silicon oxide 14, are arranged. 
The Examiner respectfully disagrees with Applicant’s argument, because the single second opening 42 of Yukihiro is overlapping vertically the area where all the grooves, in which the reflection prevention layer 14 fills.  Thus the single second opening 42 of Yukihiro, interpreted as the claimed limitation of one or more thorough-holes, spatially corresponds to the one or more grooves.  The combination of Yukihiro and Hatano et al. teaches the claimed limitations as disclosed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ando (US 2021/0183916) teach an image pick-up device having a bonding pad section.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        12/1/2021